—Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about April 5, 1999, which, upon the parties’ respective motions for summary judgment, inter alia, declared that plaintiff is entitled to possession of the subject apartment as a rent stabilized tenant, and denied defendant-appellant’s motion to disqualify plaintiffs attorney, unanimously affirmed, with costs.
The motion court correctly held that appellant failed to meet *53his burden of demonstrating the absence of a full and fair opportunity to litigate the issue of plaintiffs status as a rent stabilized tenant in the rent proceeding before the Division of Housing and Community Renewal, and properly invoked collateral estoppel in resolving that issue in plaintiffs favor (see, Kaufman v Eli Lilly & Co., 65 NY2d 449, 455-456; Ryan v New York Tel. Co., 62 NY2d 494, 499). The court also properly refused to disqualify plaintiffs attorney absent a showing that the anticipated testimony of the attorney, who is “of counsel” to plaintiffs attorney, will be prejudicial to plaintiff (see, Martinez v Suozzi, 186 AD2d 378, 379). We have considered and rejected appellant’s other arguments. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.